DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/30/2022 is acknowledged.
Claims 9-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    718
    846
    media_image1.png
    Greyscale

Annotated Figure (Choi)
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US  Pat 8475238). Choi discloses:
With respect to claim 1:
A polishing pad useful in chemical mechanical polishing comprising a base pad (annotated figure) having a top side, a plurality of protruding structures (annotated figure – fig. 4) on the top side of the base pad, each of the protruding structures having a body (220), where the body has (i) an exterior perimeter (annotated figure – fig. 5) surface defining an exterior shape of the protruding structure, (ii) an interior surface defining a central cavity (annotated figure) and (iii) a top surface (annotated figure – fig. 4) defining an initial polishing surface area, wherein the body further has openings (annotated fig – fig. 5) in it from the cavity to the exterior perimeter surface.
With respect to claim 2:
the exterior shape is polygonal (annotated figure – fig. 5, shape defined by exterior perimeter)
With respect to claim 3:
the central cavity has a shape that is polygonal (annotated figure – fig 5, shape of central cavity).
With respect to claim 4:
the base pad and the protruding structure are integral to each other (annotated figure – fig. 4 shows an integral structure)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Choi (US  Pat 8475238).
With respect to claim 5, Choi discloses
that the top surface is worn down during polishing of a substrate and that the top surface  (new polishing surface after wear) of the polishing pad and the wafer is maintained uniformly so that the planarization of the substrate is done uniformly even though the polishing protrusion is worn down (Col 10 Lines 17-29 – contact surface is maintained uniformly through use, channels provide uniform fluid flow)
Choi does not explicitly disclose that the top surface is worn down during polishing of a substrate to expose a new polishing surface having a subsequent polishing surface area and the body and openings are such that the initial polishing surface area differs from the subsequent polishing surface area by less than 25% based on initial polishing surface area.
However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to make the initial and subsequent polishing surface area, to differ by less than 25% because the applicant has not disclosed that making the polishing area differ by less than 25% provides a particular advantage, is used for a particular purpose, or solves a stated problem.  In addition, it has been held that discovering optimum or workable ranges involves only routine skill in the art. The applicant has defined, in the specification, a substantially constant contact area can be defined subsequent polishing surface area, at any time during polishing that is within 25%, or within 10% of the initial polishing surface area. The applicant has not shown the criticality of the chosen range of 25% or less, as well as how the chosen range has produced new or unexpected results over the prior art. Further, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have expected that the by having a contact surface that is “maintained uniformly (uniform – not varying or variable, presenting an unvaried appearance of surface, pattern, or color (Merriam-Webster dictionary))”, to have the same consistent performance as it would have been expected if the contact area the initial polishing surface area differs from the subsequent polishing surface area by less than 25% based on initial polishing surface area.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US  Pat 8475238) in view of Muldowney (US Pat. 7517277).
Choi discloses the limitations of claim 1. 
With respect to claim 6,
Choi does not explicitly disclose that the protruding structure is characterized by a void fraction of 0.1 to 0.96 and that there are two or more central cavities for each protruding structure.
Muldowney teaches:
A polishing pad incorporating lattice grids and is characterized by a void fraction of 0.1 to 0.96 (col. 9 lines 7-11 teach that the volume occupied by the filaments is 5-75%)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the protruding structures of Choi to incorporate the lattice grid taught by as thought by Muldowney into the protruding structure for the improving contact area and improving removal of debris by having an optimized flow pattern (Col 3 Lines 51-53).
With respect to claim 7:
Choi does not explicitly disclose that there are two or more central cavities. 
Muldowney teaches:
That there are more than two or more (fig. 2b, fig. 3) central cavities.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the protruding structures of Choi to incorporate the lattice grid taught by as thought by Muldowney into the protruding structure for the improving contact area and improving removal of debris by having an optimized flow pattern (Col 3 Lines 51-53).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pat 8475238) in view of Mavliev (US Pub 20060229007 A1). 
Choi discloses the limitations of claim 1. 
With respect to claim 8, 
Choi does not explicitly disclose that a Young's modulus of the protruding structure is higher than a Young's modulus of the base pad. 
Mavliev teaches of a polishing pad with protruding structures (325, fig. 3) and a base pad (215, fig. 3) where the base pad has a lower ([0045]) Young’s modulus than the protruding structure. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choi to make the base pad have a lower Young’s modulus than the protruding structure as thought by Mavliev for the purpose of improving compatibility and polishing performance ([0045]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 571-270-4177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Huang/Examiner, Art Unit 4177                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783